UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBIN L. MCCOY-FELIU,

                                      Plaintiff,                        19 Civ. 111 (PAE)
                       -v-
                                                                           ORDER
 JORGE SALEGA, et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to the current public health situation, the conference scheduled for April 10, 2020, at

2:30 p.m. is adjourned to May 8, 2020, at 2:30 p.m.

       SO ORDERED.


                                                            PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 13, 2020
       New York, New York
